DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claim(s) 6-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/05/2022.
Claims 15-20 have been cancelled.

	Claims 1-5 are directed to allowable method. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 6-14, directed to the different process of making include the concept of individual voltage being applied to each electrode, previously withdrawn from consideration as a result of a restriction requirement 04/04/2022, hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Claim(s) 15-20, directed to the invention(s) of Group III, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 04/04/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: Claims 1-14 are allowed.
	The following is an examiner’s statement of reasons for allowance: Kinoshita (US 20170260652) teaches system for weaving electrospun nanofibers, the system comprising an array of addressable electrospinning nozzles (Figure 1, nozzles-20, [0016]), the array wettable by liquid nanofiber material, an orifice for forming a meniscus of the liquid nanofiber material ; an electrode for selectively applying voltage at nozzle (Figure 1, [0063]), power supply unit-4 for applying voltage to modulate an electrostatic charge of the liquid nanofiber material. Further, actuator for selectively controlling pressure at the nozzle output (Figure 1, [0059], [0085], nozzle output-20a, controller/actuator-33 for regulating the pressure further controller- 33 is in communication with/receiving signals from controller- 6, which controls the operation of the controller-33). Kinoshita teaches the system further comprising a controller in communication with the electrodes and actuators within the nozzle array (Figure 1, controller-6) but fails to teach that that the voltage is applied selectively at each nozzle to modulate an electrostatic charge to  form an enhanced meniscus at each nozzle . Further the limitation that  increasing the second electrode voltage applied to the second electrode to a voltage level equal to voltage applied to the first electrode when the first and second enlarged menisci meet and form a combined meniscus with the nanofiber attached; decreasing the first electrode voltage to zero; and decreasing pressure on the liquid feed at the first nozzle to separate the first enlarged meniscus at the first nozzle from the second enlarged meniscus at the second nozzle having the nanofiber attached is deemed novel and unobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080131615.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741